DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

IDS’s filed 1/20/22 and 3/10/21 have missing information in the Non-Patent Literature Documents Section which needs to be updated.
Regarding IDS filed 1/20/22 – Non-Patent Literature Documents Section – Document Number 1 is missing information – please expand section and add missing information.
Regarding IDS filed 3/10/21 - Non-Patent Literature Documents Section – Document Number 1 is missing information – please expand section and add missing information.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 29, and 30 of copending Application No. 16/828,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 16, 28, and 30 of the application with claims 1, 17, 29, and 30 of the reference application, claims 1, 16, 28, and 30 of the application are anticipated by reference application claims 1, 17, 29, and 30 in that claims 1, 17, 29, and 30 of the reference application contain all the limitations of claims 1, 16, 28, and 30 of the application. Claims 1, 16, 28, and 30 of the application therefore are not patently distinct from the earlier reference application claims and as such are unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 1, 3-10, 12-16, 20-24, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2019/0166514 A1).

Regarding claims 1, 16, 28, and 30 – Liu discloses identifying a sounding reference signal configuration for transmission of a sounding reference signal to a base station, the sounding reference signal configuration providing sounding reference signal resources within at least a first orthogonal frequency division multiplexing symbol, a second orthogonal frequency division multiplexing symbol, a third orthogonal frequency division multiplexing symbol, and a fourth orthogonal frequency division multiplexing symbol, wherein the sounding reference signal configuration indicates a number of orthogonal frequency division multiplexing symbols across which the sounding reference signal is to be sent using different staggering offsets and an index that indicates a number of staggering offsets to be used on the number of orthogonal frequency division multiplexing symbols, refer Figures 8, 9, 16, and paragraphs [0034] to [0037], [0041], [0059], [0061], [0067], [0072], [0127], [0160], [0242], [0361], [0362], [0372], [0408].
mapping, based at least in part on the sounding reference signal configuration, a first portion of the sounding reference signal to occupy a first subset of frequency resources of the first orthogonal frequency division multiplexing symbol, a second portion of the sounding reference signal to occupy a second subset of frequency resources of the second orthogonal frequency division multiplexing symbol, a third portion of the sounding reference signal to occupy a third subset of frequency resources of the third orthogonal frequency division multiplexing symbol, and a fourth portion of the sounding reference signal to occupy a fourth subset of frequency resources of the fourth orthogonal frequency division multiplexing symbol, wherein the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, and the fourth subset of frequency resources are non-uniformly staggered in frequency relative to each other, refer to Figures 8, 9, 16, and paragraphs [0029], [0041], [0061], [0073], [0160], [0242], [0361], [0362], [0372], [0403], [0408]. Liu discloses frequency hopping which results in non-uniformly staggered in frequency relative to each other, refer to Figure 8 and paragraphs [0029], [0041], [0061], [0073], [0361], [0403]. 
transmitting the sounding reference signal to the base station based at least in part on the mapping, refer to Figures 4-7 and paragraphs [0160], [0291].
2.	Regarding claim 3 – Liu discloses the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, and the fourth subset of frequency resources are staggered from a single antenna port, refer to paragraphs [0167], [0176], [0179], [0248], [0308], [0309], and claim 14.
3.	Regarding claim 4 – Liu discloses the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, and the fourth subset of frequency resources have an overlapping bandwidth span, refer to Figures 8, 16 and paragraphs [0362], [0363], [0411] to [0416].
4.	Regarding claim 5 – Liu discloses the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, and the fourth subset of frequency resources lie in the same set of physical resource blocks, refer to Figures 16 and paragraphs [0041], [0073], [0153], [0362], [0401], [0412], [0413].
5.	Regarding claims 6 and 20 – Liu discloses identifying the first subset of frequency resources as a first set of uniformly spaced resource elements within the first orthogonal frequency division multiplexing symbol, the second subset of frequency resources as a second set of uniformly spaced resource elements within the second orthogonal frequency division multiplexing symbol, the third subset of frequency resources as a third set of uniformly spaced resource elements within the third orthogonal frequency division multiplexing symbol, and the fourth subset of frequency resources as a fourth set of uniformly spaced resource elements within the fourth orthogonal frequency division multiplexing symbol, refer to paragraphs [0026], [0027], [0031], [0041], [0058], [0059].
6.	Regarding claims 7 and 21 – Liu discloses identifying a first starting resource element within the first orthogonal frequency division multiplexing symbol based at least in part on a first resource element offset for the first orthogonal frequency division multiplexing symbol; identifying a second starting resource element within the second orthogonal frequency division multiplexing symbol based at least in part on a second resource element offset for the second orthogonal frequency division multiplexing symbol; identifying a third starting resource element within the third orthogonal frequency division multiplexing symbol based at least in part on a third resource element offset for the third orthogonal frequency division multiplexing symbol; and identifying a fourth starting resource element within the fourth orthogonal frequency division multiplexing symbol based at least in part on a fourth resource element offset for the fourth orthogonal frequency division multiplexing symbol, refer to Figure 8 and paragraphs [0041], [0072] to [0074], [0361] to [0362].
7.	Regarding claims 8 and 22 – Liu discloses the first resource element offset, the second resource element offset, the third resource element offset, and the fourth resource element offset provide a uniform spacing of a combined set of resource elements that combines the first set of uniformly spaced resource elements, the second set of uniformly spaced resource elements, the third set of uniformly spaced resource elements, and the fourth set of uniformly spaced resource elements, refer to paragraphs [0026] to [0028], [0041], [0042], [0072] to [0074], [0361] to [0362].
8.	Regarding claims 9 and 23 – Liu discloses determining a sounding reference signal sequence for each of the first portion of the sounding reference signal, the second portion of the sounding reference signal, the third portion of the sounding reference signal, and the fourth portion of the sounding reference signal based at least in part on an amount of frequency resources in each of the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, and the fourth subset of frequency resources, refer to.
9.	Regarding claims 10 and 24 – Liu discloses a same sounding reference signal sequence is determined for each of the first portion of the sounding reference signal, the second portion of the sounding reference signal, the third portion of the sounding reference signal, and the fourth portion of the sounding reference signal, refer to paragraphs [0034], [0037], [0066] to [0069], [0153], [0154], [0161], [0172], [0235].
10.	Regarding claims 12 and 26 – Liu discloses transmitting one or more repetitions of at least a portion of the sounding reference signal to the base station, refer to paragraphs [0033], [0065] to [0067], [0408] to [0412].
11.	Regarding claims 13 and 27 – Liu discloses the one or more repetitions are transmitted in groups of sounding reference signal symbols, and wherein each group of sounding reference signal symbols is mapped according to the sounding reference signal configuration to provide associated portions of the sounding reference signal that are staggered in frequency, refer to Figure 8 and paragraphs [0029], [0041], [0061], [0073], [0361], [0362], [0403].
12.	Regarding claim 14 – Liu discloses the one or more repetitions of at least the portion of the sounding reference signal are transmitted to the base station according to a frequency hopping pattern, refer to Figure 8 and paragraphs [0029], [0041], [0061], [0073], [0361], [0362], [0403].
13.	Regarding claim 15 – Liu discloses the frequency hopping is performed in groups of sounding reference signal symbols, and wherein each group of sounding reference signal symbols is formatted according to the sounding reference signal configuration to provide associated portions of the sounding reference signal that are staggered in frequency, refer to Figure 8 and paragraphs [0029], [0041], [0061], [0073], [0361], [0362], [0403].

Allowable Subject Matter

Claims 2, 11, 17-19, 25, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. Applicant argues on page 14 of the response that Liu (US 2019/0166514 A1) does not teach “the sounding reference signal configuration indicates a number of orthogonal frequency division multiplexing symbols across which the sounding reference signal is to be sent using different staggering offsets and an index that indicates a number of staggering offsets to be used on the number of orthogonal frequency division multiplexing symbols”. The examiner respectfully disagrees.
Liu discloses an index and shows in Figure 8 staggering offsets which are sent by the base station configuration information to be used on the number of orthogonal frequency division multiplexing symbols, 1, 2, 3, and 4, refer to Figure 8 and paragraphs [0041], [0072], [0160], [0073], [0242], [0361], [00362], [0403], [0408].
The examiner believes the rejection to be reasonable, therefore this action is made final. If the attorney feels a telephone interview will advance prosecution please call the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kamohara et al. (US 2021/0211957 A1) discloses transmitter, receiver, wireless communication system, control circuit, and storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
13 September 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465